DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Pre-Appeal Conference Decision mailed 7/13/21.  Prosecution has been reopened, and the claims filed 4/2/21 are addressed on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-14, 16-20 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 7, 12-14, 16, 20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huge (US 4448735) in view of Soo et al (US 2009/0087808 A1).
Regarding claim 1, Huge discloses a dental device (see Figs. 1-2 and 6-7) comprising: a facial wall (A, below) configured to conform to a facial dental arch of a wearer, the facial wall extending from a first end (B) to a second end (C) along an arcuate path (see Figs), the facial wall having thickness measured in a direction perpendicular to the arcuate path (see Figs. 1 and 6); a biting surface wall (24) coupled to and extending inward from a bottom edge of the facial wall (e.g. from bottom instance of 23, see Fig. 6), the biting surface wall being planar and parallel to the arcuate path (see Figs. 1 and 6; planar since the surface 24 lies and is aligned with the occlusal plane, at least in part; see col 3, lines 5-6); a first clip element (D) coupled to and extending from the first end, the first clip element configured to apply a first lateral pressure on a first tooth of the wearer when the first tooth is inserted into the first clip (at least to some degree, by engaging/contacting a tooth therein; see abstract, col 2, lines 5-11; col 3, lines 8-14; 15-29); and a second clip (E) element coupled to and extending from the second end, the second clip element configured to apply a second lateral pressure on a second tooth of the wearer when the second tooth is inserted into the second clip (e.g. at least to some degree by engaging/contacting a tooth therein; see citations above); wherein the front facial wall is formed of a first material having a first hardness (material of 25; at least in part), and each clip element is formed of a second 

    PNG
    media_image1.png
    619
    731
    media_image1.png
    Greyscale

Soo et al, however, teaches a similar dental (positioning) device which can have either uniform or non-uniform wall thickness over part or all of the device, including a facial wall, as desired (see [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Huge to include Soo’s teaching of providing uniform wall thickness, including the facial wall, as such modification would allow customization of applied forces, fit in the mouth and aesthetics of the device.  
Regarding claim 13, Huge discloses a dental device (see Figs. 1-2 and 6-7) comprising: an arcuate tray member (20) configured to conform to a dental arch of a 
Soo et al, however, teaches a similar dental (positioning) device which can have either uniform or non-uniform wall thickness over part or all of the device, including a facial wall, as desired (see [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Huge to include Soo’s teaching of providing uniform wall thickness, including the facial wall, as such modification would allow customization of applied forces, fit in the mouth and aesthetics of the device.  
Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huge in view of Soo, as combined above, further in view of Conrad et al (US 2008/0008978 A1).
Regarding the above claims, Huge/Soo, as combined above, discloses wherein the first side wall and bottom wall of each clip element is couple to and extends from the facial wall/arcuate tray member (see above), but does not teach wherein the second 
Conrad et al, however, teaches a dental device (see Fig. 6) which has first and second clips (left and right distal most instances of 62), wherein each clip has a first side wall (labial side), a bottom wall (e.g. bottom surface) and a second sidewall (e.g. lingual side), wherein the second sidewall of each clip comprises a first wall portion (X, below) coupled to and extending away from the bottom wall (via portion Y) and an acute angle (A1, formed by projection of X and bottom surface) toward the first side wall and a second wall portion (Z) coupled to and extending away from the first wall portion, and extending away at an obtuse angle (A2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Huge/Soo to include Conrad’s clip wall structure, as such modification would improve the gripping/retaining force of the device on the tooth.  
 
    PNG
    media_image2.png
    774
    708
    media_image2.png
    Greyscale

Claims 5, 11, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huge in view of Soo, as combined above, further in view of Watson et al (US 5328362).
Regarding claims 5 and 19, Huge/Soo, as combined above, discloses wherein the first side wall and bottom wall of each clip element is coupled to and extends from the facial wall/arcuate tray member (see above), but does not teach wherein the second side wall forms an arcuate wall coupled to and extending away from the bottom wall such that the radius of the arcuate wall extends away from the first side wall as required.  
Watson, however, teaches a dental device (see Figs. 1-3, 10) which has first and second clips (e.g. left and right distal most instances of tooth cavities), wherein each clip has a first side wall (labial), a bottom surface (e.g. occlusal surface) and a second side wall (lingual), wherein the second side wall forms an arcuate wall (M, below) coupled to and extending away from the bottom wall, such that the radius of the arcuate wall 

    PNG
    media_image3.png
    409
    583
    media_image3.png
    Greyscale

Regarding claims 11 and 24, Huge/Soo, as combined above in regards to claims 1 and 13, discloses wherein the first material is an elastomeric material (see Huge, “resilient”, citations above), but does not teach wherein the second material is a plastic material as required.  
Watson, however, teaches a dental device (10) having different portions (14/16) made of different materials, with one portion made with a material that is softer (e.g. “second material”) and another portion that is made with a material that is harder, in the form of an acrylic polymer (plastic) material (e.g. “first material”; see col 4, line 47 through col 5, line 30).  Therefore, it would have been obvious to one of ordinary skill in .  
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huge in view of Soo, as combined above, further in view of Simonetti (US 2017/0304108 A1).
Regarding claims 10 and 23, Huge/Soo, as combined above, does not teach wherein the device comprises a spring wire extending between the clip elements and having an arcuate shape as required. 
Simonetti, however, teaches a dental device comprising a spring wire (20a/b; see [0033]) extends between two clip elements (22b and 14b), the spring wire having an arcuate shape (see Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Huge/Soo, to include Simonetti’s arcuate spring wire, as such modification would provide improved shape retention and force application of/by the device (see Simonetti [0033]).  
Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4244373 teaches a dental device having a tooth engaging clip with a similar shape as that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EDWARD MORAN/Primary Examiner, Art Unit 3772